PER CURIAM.
We affirm both the appeal and cross-appeal, because the factual findings of the Judge of Compensation Claims (JCC) are supported by competent and substantial evidence. However, both parties agree that the maximum compensation rate in 1998 was $494.00 per week. Accordingly, we reverse the JCC’s determination that the compensation rate was $512.82 and remand for recalculation of the benefits.
AFFIRMED in part, REVERSED in part, and REMANDED with instructions.
MINER, PADOVANO and BROWNING, JJ., concur..